Citation Nr: 1042677	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-22 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
postoperative intervertebral disc syndrome (IDS).  

2. Entitlement to increases in the "staged" ratings (of 10 
percent prior to December 28, 2009 and 20 percent from that date) 
for left leg radiculopathy (as a neurological manifestation of 
IDS).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1996 to October 1999 and from January 2003 to December 2003.  
These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Los 
Angeles, California Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection for a low back 
disability rated 20 percent, effective December 22, 2003 and for 
left leg radiculopathy rated 10 percent, also effective from that 
date.  An interim April 2010 rating decision increased the  
rating for left leg radiculopathy to 20 percent, effective 
December 28, 2009.  In December 2009 the Veteran was afforded a 
hearing before a decision review officer (DRO); a transcript of 
the hearing is associated with the claims file.  

The matter of entitlement to a total rating based on 
individual unemployability (TDIU) has been raised by the 
record (December 2009 DRO hearing), but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The matters of the ratings for left leg radiculopathy and 
whether a separate compensable rating is warranted for 
further neurological manifestations of disc disease are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required. 


FINDING OF FACT

At no time during the appeal period is the Veteran's low back 
disability shown to have been manifested by forward flexion of 
the thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine; 
incapacitating episodes of IDS are not shown.  


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
orthopedic manifestations of the Veteran's low back disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code (Code) 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A June 2007 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an increased 
initial rating; and a June 2009 supplemental SOC (SSOC) 
readjudicated the matter after the Veteran and his representative 
had an opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for examinations (on behalf of VA) in November 2005 
and December 2009.  The examinations are adequate to assess 
orthopedic manifestations of the disability as the examiner 
expressed familiarity with the history of the disability, and 
conducted a thorough examination of the Veteran, noting all 
findings necessary for a proper determination in the matter (of 
the rating for orthopedic manifestations), and elicited from the 
Veteran the information needed to determine whether rating based 
on incapacitating episodes was indicated..  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim. 


B. Factual Background

November 2004, March 2005, December 2005, August 2006, and 
December 2006 VA outpatient treatment records note that the 
Veteran had full range of motion of the lumbar spine.

On November 2005 examination (on behalf of VA) the examiner noted 
that the Veteran had intermittent 7/10 pain (sharp, squeezing, 
and aching) at L5 to S1 that occurred 30 to 35 times per week and 
traveled to the left thigh.  It was spontaneous but also produced 
by physical activity and relieved with rest.  The Veteran was 
able to function without medication.   He reported pain walking, 
climbing stairs, and bending forward.  He lost time from work 
approximately once per month.  He could not cook, vacuum, garden, 
or push a lawnmower.  He required a back brace due to pain.  On 
examination of the thoracolumbar spine there was no radiation of 
pain on movement or muscle spasm.  The Veteran was tender at L3 
to L4 in the midline.  Straight leg raising was negative 
bilaterally.  There was no ankylosis of the lumbar spine.  Range 
of motion testing revealed: forward flexion to 41 degrees, 
extension and right lateral flexion to 13 degrees, left lateral 
flexion to 23 degrees, and right and left rotation to 30 degrees.  
It was noted that the "DeLuca issue[s]" involving the back were 
primarily pain with fatigue, weakness, and lack of endurance; 
additional limitation in degrees could not be determined.  It was 
noted that there was disc pathology at  L5 and S1 on the left 
without bladder, bowel, or erectile dysfunction.  The impression 
was herniated nucleus pulposus status post microdiscectomy.  

A February 2008 VA outpatient treatment record notes that the 
Veteran was evaluated for exacerbation of back pain after trying 
to pick an object up off the ground.  His pain was a 9/10 in the 
left lower back with occasional radiation down the left leg.  He 
reported being bed bound for two days.  Subsequent records from 
that month note that the Veteran experienced pain rated 9/10 that 
occurred in the back and left leg and which was of a throbbing 
nature and worsened by movement.

A March 2008 VA outpatient treatment record notes that the 
Veteran had a flare of back pain.  Examination revealed forward 
flexion of the lumbar spine reduced to 50 degrees due to pain.  
Extension was to 20 degrees and lateral flexion was to 40 degrees 
bilaterally.  There was lumbar lordosis.

An August 2008 VA outpatient treatment record notes that the 
Veteran presented for revaluation of chronic low back pain.  
Examination revealed forward flexion of the lumbar spine reduced 
to 80 degrees.  Extension was to 30 degrees and lateral flexion 
was to 40 degrees bilaterally.  There was lumbar lordosis.

A November 2009 VA outpatient treatment record notes that the 
Veteran's low back pain had been improving and was manifested by 
a dull pain localized to the lumbar area rated 1/10.

At the December 2009 DRO hearing the Veteran's representative 
asked him, "Do you have episodes with your back where they put 
you pretty much on bed-rest?"  The Veteran testified that he 
experienced 40 or 50 periods of bed rest lasting two to three 
days each.  The representative summarized that the Veteran was on 
bed-rest for 11 weeks per year.  The Veteran testified to daily 
pain of a 5 or 6/10, difficulty sleeping and rising from bed, and 
falling.  He reiterated his account of experiencing  40 to 50 
episodes of incapacitation per year, stating that at the worst he 
was in bed for three weeks and that one time he was in bed for a 
week or two then "finally went to VA . . . after the fact."

On December 2009 examination (on behalf of VA) the examiner noted 
that diagnostic study revealed abnormal EMG with radicular 
dysfunction extending primarily to L5/S1 (not excluding L4) 
involving the left side "somewhat greater" than the right.  The 
Veteran reported that his low back disability had existed for 12 
years.  He reported that he was limited in walking and could only 
walk 50 yards in a period of 10 minutes.  He also reported falls 
due to his low back disability.  Reported symptoms included: 
stiffness, fatigue, spasms, decreased motion, paresthesia, and 
numbness.  He related that he had weakness of the spine, leg, and 
foot.  He denied erectile dysfunction or bladder/bowel problems.  
He reported constant severe pain of the spine that travelled to 
the left leg.  The pain was exacerbated by physical activity, 
food, and stress, and relieved by rest and medication (allowing 
for functioning).  During flare-ups he reported functional 
impairment of limitation of motion of the spine described as 
difficulty bending.  The Veteran reported that his condition did 
not result in incapacitation in the prior 12 months.  The Veteran 
had a stooped posture and antalgic gait.  He was able to walk 
steadily but required a brace for ambulation.  On examination of 
the thoracolumbar spine there was no muscle spasm, radiating pain 
on movement, tenderness, or guarding of movement.  There was no 
weakness and muscle tone and musculature were normal.  There was 
positive straight leg raising bilaterally.  There was atrophy of 
the left thigh, leg, and foot.  The examiner noted there were 
signs of IDS.  The thoracolumbar spine was not ankylosed.  Range 
of motion testing revealed: forward flexion to 40 degrees; 
extension to 15 degrees; right lateral flexion to 10 degrees; 
left lateral flexion to 15 degrees; and right and left rotation 
to 20 degrees.  It was noted that motion was limited by pain 
after repetitive use; there were no additional limitations due to 
fatigue, weakness, lack of endurance, or incoordination.  The 
diagnosis was lumbar IDS with herniated disc.  The effect of the 
condition on the Veteran's usual occupation was limitations on 
heavy lifting, climbing, stooping, crouching, and prolonged 
standing or walking.  There were no limitations on daily 
activity.  X-rays were interpreted as revealing minimal 
spondylosis at L4 to S1 with mild disc degeneration at L3-L4 to 
L5-S1.  

B. Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities which are rated according to the specific criteria 
therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

In claims for increased ratings, "staged" ratings may be 
warranted if the claims involve the initial ratings assigned with 
grants of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Initially the Board notes that the period for consideration in 
this matter begins 
with the day after the Veteran's separation from active duty 
(December 22, 2003).  

The Veteran's service-connected low back disability is rated 
under Code 5243 (for IDS).  Code 5243 provides for rating under 
the General Rating Formula for Diseases and Injuries of the Spine 
(General Formula), or based on Incapacitating Episodes, whichever 
method results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.

Under the General Formula, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will apply: 
A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater than 
60 degrees; the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is warranted for forward 
flexion of the thoracolumbar spine limited to 30 degrees or less; 
or where there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes following the General Rating Formula 
criteria, which provide: (1) Associated objective neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  (2) For purposes of VA compensation, normal 
forward flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion is 0 
to 30 degrees, and left and right lateral rotation is 0 to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation. The normal combined 
range of the thoracolumbar spine is to 240 degrees.  (3) In 
exceptional cases, an examiner may state that, because of age, 
body habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion of 
the spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  38 C.F.R. 
§ 4.71a.

Rating IDS under the formula for rating based on incapacitating 
episodes, a 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least two weeks, but less 
than four weeks, during the past 12 months.  A 40 percent rating 
is warranted for incapacitating episodes if such episodes had a 
total duration of at least four weeks but less than six weeks, 
during the past 12 months.  A 60 percent (maximum) rating is 
warranted for incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  Note (1) following 
Code 5243 provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a.

The medical evidence of record does not show (nor has the Veteran 
alleged) that he has (or during the period under consideration 
has had) forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The range of motion of the thoracolumbar 
spine has varied from full in November 2004 to December 2006 VA 
outpatient treatment records to a little as 40 degrees on 
December 2009 examination.  While additional loss of range of 
motion on repetitive use could not be determined on November 2005 
examination, outpatient treatment records both before (March 
2005) and after (December 2005) noted there was full range of 
motion.  There is no evidence that the thoracolumbar spine was 
ankylosed; the November 2005 and December 2009 examination 
reports note that the Veteran's spine was not ankylosed, and the 
remaining treatment records do not show (nor does the Veteran 
allege) he has favorable ankylosis of the thoracolumbar spine.  
Consequently, the next higher (40 percent) rating (for orthopedic 
manifestations, i.e.)under the General Formula criteria is not 
warranted.  

Turning to the criteria for rating IDS based on incapacitating 
episodes, the Veteran's examination reports and VA outpatient 
treatment records are silent for physician- prescribed periods of 
bed rest for incapacitating episodes of IDS.  The Board notes 
that at the December 2009 DRO hearing the Veteran testified that 
he experienced 40 or 50 periods of bed rest lasting two to three 
days each, and his representative appeared to be arguing that 
this established 11  weeks of bed rest under the formula.  
However, it is not shown that any of these episodes was upon 
prescription by a physician/provider (the Veteran has related 
that after one prolonged episode he saw a physician "after the 
fact").  The occasions when the Veteran apparently placed 
himself on bed rest do not fall within the regulatory definition 
of bed rest which is stated above, and therefore rating the 
Veteran's low back disability under the Incapacitating Episodes 
criteria based on his accounts would be inappropriate.  See Note 
(1) following 38 U.S.C.A. § 4.71a, Code 5243.  Significantly, on 
December 2009 examination it was specifically noted that the 
Veteran reported he did not have episodes of incapacitation in 
the prior 12 months.  

In summary, the orthopedic manifestations of the Veteran's 
service-connected IDS did not meet (or approximate) the criteria 
for the next higher (40 percent rating) at any time during the 
appeal period. 

The Board has also considered whether referral for extraschedular 
consideration is indicated by the record.  There is no objective 
evidence or allegation in the record of orthopedic manifestations 
and/or impairment due IDS  that are not encompassed by the rating 
assigned.  The decreased range of motion and incapacitation shown 
are encompassed by the schedular rating criteria.  See 38 C.F.R. 
§ 4.71a, Code 5243.  Therefore, those criteria are not 
inadequate.  Accordingly, referral for extraschedular 
consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111 (2008).  


ORDER

A rating in excess of 20 percent for orthopedic manifestations of 
the Veteran's IDS is denied.  


REMAND

Regarding the rating for left leg radiculopathy (as a 
neurological manifestation of IDS), while the notice provisions 
of the VCAA appear to be satisfied the Board finds that further 
development of the record is necessary to comply with VA's duty 
to assist the Veteran in the development of facts pertinent to 
the claim.  See 38 C.F.R. § 3.159.   

On December 2009 examination (on behalf of VA) it was noted that 
the Veteran had absent knee and ankle jerk of the left lower 
extremity (see paragraph 3, p. 4 of examination report-
neurological examination).  There was also a notation of knee and 
ankle jerk of "2+" of the left lower extremity (see paragraph 
2, p. 4 of examination report).  These findings are inconsistent 
and require clarification; re-examination is necessary.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  Furthermore, 
an EMG report notes there may be radicular dysfunction on the 
right, also (suggesting that the matter of a compensable rating  
for right lower extremity neurological manifestations should also 
be considered).   

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for the Veteran to 
be examined by a neurologist to determine 
the nature and severity of any and all 
neurological manifestations of his 
service-connected IDS.  The RO should 
provide the examiner copies of 38 C.F.R. 
§ 4.123, 4.124 and the information under 
the schedule of ratings - diseases of the 
peripheral nerves (to include the 
introductory paragraph).  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated studies should 
be completed.  The examiner should 
describe all neurological symptoms in 
detail.  Regarding neurological 
manifestations of the back disability, the 
examiner should specifically:

(i)	Describe in detail the nature, 
severity, and frequency of aSee 
38 C.F.R. § 3.310.ll neurological 
manifestation of the Veteran's 
service-connected IDS, and the 
associated impairment of function. 

(ii)	Regarding, the left anterior crural 
(femoral) nerve the examiner should 
comment on whether the Veteran has 
(i) incomplete nerve paralysis that 
is mild, moderate, or severe, or (ii) 
(disability consistent with) complete 
paralysis of a nerve.  The examiner 
should specifically comment on the 
Veteran's allegations of daily 
buckling (of the left leg) due to 
left leg radiculopathy and opine 
whether such symptomatology is 
consistent with examination findings 
and the history of the disability.  

The examiner should also indicate 
whether the Veteran has right lower 
extremity neurological manifestations 
of IDS, and if so, their nature and 
frequency (to include comment as to 
when they were first shown based on 
the factual evidence of record).  

The examiner must explain the 
rationale for all opinions offered.

2.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


